Citation Nr: 1147127	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran had active service from November 1965 to May 1966 and from May 1967 to May 1970.  He served in the Republic of Vietnam and received the Combat Action Ribbon and the Purple Heart Medal with one gold star.

The current appeal arose from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD and assigned a 20 percent rating for residuals of a shrapnel fragment wound to the left thigh, effective July 24, 1998, under Diagnostic Code 8526 (paralysis of the anterior crural nerve (femoral)).

The Board notes that the evaluation of the Veteran's shrapnel fragment wound residuals has a complex history that was described in the Board's prior remand and will not be repeated herein.  When the case was before the Board in July 2003, the Board reopened the Veteran's PTSD claim and remanded that issue as well as the issue of an increased rating for the veteran's shrapnel fragment wound, which was characterized to include two residual scars.  In an April 2004 rating decision, the RO established service connection for disability to muscle group XIII with a 30 percent evaluation, muscle group XV with a 20 percent evaluation, and for peripheral neuropathy of the left lower extremity with a 20 percent evaluation, all as residuals of the veteran's shrapnel fragment injury.  The RO additionally issued a supplemental statement of the case regarding the issue of entitlement to separate compensable evaluations for associated scars.  The Veteran did not indicate his disagreement with the April 2004 rating decision.  Therefore, in its November 2005 decision, the Board limited its review to the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.

In the November 2005 decision, the Board denied entitlement to service connection for PTSD and an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve. The Veteran appealed the Board's November 2005 decision to the Court of Appeals for Veterans Claims (Court).  In March 2008 the Court affirmed the Board's denial of service connection for PTSD, and vacated and remanded the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.

In August 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After the Board's August 2008 remand, the RO/AMC performed additional development and issued October 2009 and February 2010 supplemental statements of the case (SSOCs) continuing the denial the claim on appeal.  In February 2010, the RO recertified the appeal to the Board.  Subsequently, the Board received additional evidence pertinent to this claim, including a January 2010 VA neurology clinic note that was not before the RO/AMC at the time of its most recent SSOCs.  In response to a September 2011 letter from the Board, the Veteran requested that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of this additional evidence.  As the Veteran has not waived initial AOJ review of evidence submitted since the most recent SSOC and recertification of the appeal to the Board, and indeed has requested such review, the Board is required to again remand the claim for initial AOJ review of this evidence.

Accordingly, the case is REMANDED for the following action:

Review the additional evidence received by the Board after the most recent SSOC and recertification of the appeal, and readjudicate the claim.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


